Citation Nr: 0306887	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.   
 
2.  Entitlement to service connection for allergies and 
chemical sensitivity.   
 
3.  Entitlement to service connection for sleep apnea.   
 
4.  Entitlement to service connection for 
encephalomeningitis.   
 
5.  Entitlement to service connection for chronic fatigue 
syndrome.   
 
6.  Entitlement to service connection for Meniere's syndrome, 
labyrinthitis, otitis media, and otitis externa.   
 
7.  Entitlement to service connection for baldness.   
 
8.  Entitlement to service connection for sinusitis.   
 
9.  Entitlement to service connection for allergic rhinitis.   
 
10.  Entitlement to service connection for asthma.   
 
11.  Entitlement to service connection for weak lungs.   
 
12.  Entitlement to service connection for pneumonia.   
 
13.  Entitlement to an increase in a 10 percent rating for 
hypertension.   
 
14.  Entitlement to a compensable rating for postoperative 
residuals of a benign fibroma of the right index finger.   
 
15.  Entitlement to a compensable rating for residuals of a 
fracture of the right 5th metatarsal.   
 
16.  Entitlement to an effective date earlier than June 14, 
1996, for the award of service connection for bilateral 
hearing loss.   
 
17.  Entitlement to an effective date earlier than October 7, 
1996, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 
1989.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1995, July 1996 and May 1998 RO 
rating decisions.  The June 1995 RO decision, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
bilateral knee disability.  Service connection was denied for 
allergies and chemical sensitivity; sleep apnea; 
encephalomeningitis; chronic fatigue syndrome; Meniere's 
syndrome, labyrinthitis, and otitis media; baldness; 
sinusitis; allergic rhinitis; asthma; weak lungs; and 
pneumonia.  Additionally, a compensable rating for 
hypertension was denied.  

The July 1996 RO decision, in pertinent part, denied a 
compensable rating for postoperative residuals of a benign 
fibroma of the right index finger.  The May 1998 RO rating 
decision increased the rating for the veteran's service-
connected hypertension from noncompensable to 10 percent.  
Service connection was granted for bilateral hearing loss 
with a noncompensable rating effective June 14, 1996, and for 
tinnitus with a noncompensable rating effective October 7, 
1996.  In a May 1998 supplemental statement of the case the 
RO, in pertinent part, denied a compensable rating for the 
veteran's service-connected residuals of a fracture of the 
right 5th metatarsal.  


REMAND

In a VA Form 9, received October 2000, the veteran requested 
a hearing before a member of the Board in Washington, D.C.  
In a January 2003 letter, the RO notified the veteran that he 
had been scheduled for such hearing in May 2003.  There is a 
notation in the record that the hearing was cancelled.  In a 
Statement received in March 2003, the veteran indicated that 
he was unable to appear for a hearing in Washington, D.C., 
and requested that he be scheduled for a hearing before a 
member of the Board sitting at the RO (i.e. Travel Board 
hearing).  Given the expressed intent of the veteran, the 
case must be returned to the RO to arrange such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704.  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  



	                  
_________________________________________________
MARJORIE AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




